Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Continuation In Part of application 16/702197, filed 12/03/2019.
Provisional Application 62780067, filed 12/14/2018.

Information Disclosure Statement
The IDS filed 09/24/2020, 10/22/2020, 05/06/2021, 06/16/2021, 09/07/2021 and 12/07/2021 have been considered as noted on the attached PTO-1449.

Claims 1-20 have been examined.

Claim Objection
Claim 6 is objected to because claim 6 is dependent claim 6. For examination purpose claim 6 is dependent of the independent claim 1.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over by in view of Anghel  [US 10885009 B1, 2021-01-05], in view of Franklin et al. [US 9846540 B1, 2017-12-19].

With respect to claims 1, 8 and 15, the claims limitations of the computer-readable instructions, method and system for deletion of geographically distributed data within a group-based communication system (col. 1, lines 54-59, data storage devices that store data may in some embodiments be co-located at a geographical location, such as in each of one or more geographically distributed data centers, and the application(s) that use a volume stored on a data storage device may execute on one or more other physical computing devices) comprising the steps of:
receiving, from a client device, a message deletion request comprising a message identifier (col. 5, lines 9-18, receiving the base document (e.g., a first version of the base document) can cause a request to be generated to update a stored version of the base document (e.g., a second version of the base document), where the request can identify a host computing device coupled to a data store that includes the stored base document, an index used to index data on the data store, a document type and a document ID associated with the base document, and an operation (e.g., delete or update) to perform);
locating a first repository row comprising message metadata [e.g. identifier] and residency token data [e.g. index data on the data store] associated with the message identifier within a local repository [e.g. data store] col. 9, lines 29-35, using a lookup table associated with the index to determine whether the identifier associated with the indexed version of the base document is listed in the lookup table, where the lookup table can include the documents indexed by the indexer. In the situation where it is determined that the received version of the base document is indexed and the operation is a delete operation), physically located in a first geographic area [e.g. host computing device (122, 124)] (col. 3, lines 26-28, indexers (126, 128) may reside on a host computing device (122, 124) for indexing local storage attached to that host computing device.
Col. 3, lines 17-35, host computing devices 118 and 120 can host a virtual machine instance that can be used to run software, such as software to manage a data store, perform indexing and searching operations, information retrieval capability, as well as other tasks and functions. An indexer 126 and 128 running on a respective host computing device (122, 124) can be associated with a particular storage location, such as a data store, or directory of a data store to maintain an index of data for those locations. An indexer may reside on a host computing device for indexing local storage attached to that host computing device, may reside on shared data stores, may reside different indexers for different storage locations. In a distributed environment, multiple indexers can be used to balance the search load and provide scalability);
upon locating the first repository row, initiating a local repository row erasure operation by which contents of the first repository row are erased from the local repository [e.g. reference to the deleted values associated with fields generated] (col. 9, lines 35-39, the corresponding indexed version of the base document is deleted 408 from the index, and a reference to the deleted values associated with fields of the indexed version of the base document is generated 410.
Col. 8, lines 25-34, the indexing service can monitor activity on a data store and any additions, deletions and/or modifications to documents can cause the indexing service to update its index. This index can then be accessed by any of a number of applications in the same manner as conventional indexes. In this example, in a first step, updates to base documents are determined, and in a second step, while the base documents are indexed, the updates made to the base documents are concurrently applied to each respective associated aggregated document); and
upon completion of the local repository row erasure operation [e.g. the indexing service to update its index] (col. 1, line 80 -col. 2, line 2, the indexing service can monitor activity on a data storage device and any additions, deletions and/or modifications to data (e.g., documents, files, etc.) in a particular data storage device cause the indexing service to update its index while concurrently updating any aggregated documents associated with the data. The index can then be accessed by any of a number of applications in the same manner as conventional indexes), 
transmitting a data residency deletion request to a geographic data residency server associated with the residency token data, the data residency deletion request comprising the residency token data [e.g. a request to be generated to update a stored version of the base document (e.g., a second version of the base document), where the request can identify a host computing device coupled to a data store that includes the stored base document, an index used to index data on the data store, a document type and a document ID associated with the base document, and an operation (e.g., delete or update) to perform] (col.4, line 64- col. 5, line 18, FIG. 1 where the additional information (e.g., user behavior information) is stored to a table in an appropriate data store, in a first step, update logic is executed to determine a change (e.g., delta) between an existing base document (e.g., a first version of the base document) and a new base document (e.g., a second version of the base document) and in a second step, the update is applied to aggregated document(s) associated with the base document. Returning to the first step, an indexing service can monitor activity, such as the addition of data and/or documents. In this example, additional information is received. Further in this example, the additional information is in the form of a base document. Receiving the base document (e.g., a first version of the base document) can cause a request to be generated to update a stored version of the base document (e.g., a second version of the base document), where the request can identify a host computing device coupled to a data store that includes the stored base document, an index used to index data on the data store, a document type and a document ID associated with the base document, and an operation (e.g., delete or update) to perform);
wherein the data residency deletion request is a request to initiate a data residency repository row erasure operation by which contents of a data residency row associated with the residency token data are erased from a geographic data residency repository comprising the data residency row (col. 8, lines 35-43, a request to perform an operation (i.e., one of a delete operation or an update operation) on an indexed version of a base document is received 402, the request including a new version of the base document that is associated with a document type and a document ID (or identifier). The request can be received, for example, in response to receiving the base document due to a user search or other such action).

Anghel does not specifically disclose wherein the geographic data residency repository is physically located within a second geographic area distinct from the first geographic area.
Franklin teaches wherein the geographic data residency repository is physically located within a second geographic area distinct from the first geographic area (col. 5, lines 13-26, large provider networks supporting storage services of the kind described above may be organized into hierarchies based for example on geographical location or infrastructure failure independence. For example, a provider network may comprise a plurality of geographically distributed data centers, grouped into geographical regions, such as a “U.S. East” region, a “U.S. West” region, an “Asia-Pacific” region, and so on. In some embodiments, the provider network may comprise a plurality of “availability containers”. Each availability container may include a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Anghel with distinct geographic data residency repositories of Franklin. Such a modification would deliver numerous data centers (which may be distributed across different geographical regions) hosting various resource pools, such as collections of physical and/or virtualized computer servers, storage servers with one or more storage devices each, networking equipment and the like, needed to implement, configure and distribute the infrastructure and services offered by the provider (Franklin, col. 2, lines 47-54). 

With respect to dependent claim 2, Anghel as modified by Franklin further teaches wherein the geographic data residency server is physically located within a third geographic area (Anghel, col. 11, lines 56-66, the environment can include a variety of data stores and other memory and storage media as discussed above. These can reside in a variety of locations, such as on a storage medium local to (and/or resident in) one or more of the computers or remote from any or all of the computers across the network. In a particular set of embodiments, the information may reside in a storage-area network (“SAN”) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the computers, servers, or other network devices may be stored locally and/or remotely).

wherein the first geographic area is subject to a first data storage policy and the second geographic area is subject to a second data storage policy different from the first data storage policy (Franklin, col. 10, lines 32-38, the storage service may also provide information regarding the expected performance (e.g., response times, throughputs and the like) for various types of local operations, and the associated pricing policies for the operations, so that clients may be able to make informed decisions regarding the costs and benefits of utilizing such features of the storage service).

With respect to dependent claim 4, Anghel as modified by Franklin further teaches wherein the residency token data comprises one or more of the message identifier, a storage location identifier, or a message encryption key (Anghel, col. 5, lines 9-18, receiving the base document (e.g., a first version of the base document) can cause a request to be generated to update a stored version of the base document (e.g., a second version of the base document), where the request can identify a host computing device coupled to a data store that includes the stored base document, an index used to index data on the data store, a document type and a document ID associated with the base document, and an operation (e.g., delete or update) to perform).

With respect to dependent claim 5, Anghel as modified by Franklin further teaches wherein the message deletion request comprises a plurality of message identifiers (Anghel, col. 5, lines 9-18, receiving the base document (e.g., a first version of the base document) can cause a request to be generated to update a stored version of the base document (e.g., a second version of the base document), where the request can identify a host computing device coupled to a data store that includes the stored base document, an index used to index data on the data store, a document type and a document ID associated with the base document, and an operation (e.g., delete or update) to perform).

With respect to dependent claim 6, Anghel as modified by Franklin further teaches wherein a first message identifier of the plurality of message identifiers is associated with a first data residency row stored in the geographic data residency repository in the second geographic area (Anghel, col. 9, lines 6-22, the received version of the base document is routed 404 to an appropriate host computing device in a distributed computing environment that includes a plurality of host computing devices using at least the identifier. In accordance with an embodiment, each host computing device can include a virtual machine instance, where each respective virtual machine instance can run data management software (e.g., searching and indexing software) for searching and indexing data (e.g., documents) stored in a data store. It should be noted that in a distributed environment the index can be divided into multiple sections, where each section can be managed by a host computing device. For example, a first portion of the index managed by a first host computing device can be used to index a first portion of documents and a second portion of the index managed by a second host computing device can be used to index a second portion of the and wherein a second message identifier of the plurality of message identifiers is associated with a second data residency row stored in another geographic data residency repository in a third geographic area distinct from the first geographic area and the second geographic area (Franklin, col. 5, lines 13-26, large provider networks supporting storage services of the kind described above may be organized into hierarchies based for example on geographical location or infrastructure failure independence. For example, a provider network may comprise a plurality of geographically distributed data centers, grouped into geographical regions, such as a “U.S. East” region, a “U.S. West” region, an “Asia-Pacific” region, and so on. In some embodiments, the provider network may comprise a plurality of “availability containers”. Each availability container may include a respective set of resources resident at one or more data centers, engineered in such a manner that effects of a failure within one availability container may not be expected to spread to any other availability container).

Regarding dependent claims 9-13 and 16-19; the instant claims recite substantially same limitations as the above rejected claims 2-6 and are therefore rejected under the same prior-art teachings.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by in view of Anghel, in view of Franklin, as applied to claims 1, 8 and 15, further in view of Jantz et al. [US 5944838 A, 1999-08-31].

in an instance where a data residency deletion confirmation is not received within a deletion confirmation window, enqueuing a subsequent data residency deletion request comprising the residency token data to be transmitted to the geographic data residency server.
Jantz teaches in an instance where a data confirmation is not received [e.g. I/O request failure status is returned], enqueuing a subsequent data request [e.g. dispatch queue for all subsequent requests] (col. 3, line 53- col. 4, line 8, copy each I/O request it sends to the low level disk driver into a  pending I/O queue. When an I/O path fails, the RDAC will become aware of the problem at the time the first I/O request failure status is returned from the disk driver (via standard RDAC/disk driver interface features of the system). The RDAC will then interrogate its pending I/O queue to find the failed request and all other pending requests (e.g. subsequent queries) which were in the low level disk driver's dispatch queue for the bad I/O path. The RDAC pending I/O queue contains all of the previously submitted I/O requests for the bad I/O path. This enables the RDAC layer to immediately transfer (restart) all such pending requests on an alternate I/O path (the good path). The RDAC sends all of these requests from the pending I/O queue to the redundant good I/O path without waiting for each individual I/O request to return a failure status from the low level disk driver's processing of queued requests in the bad I/O path. When subsequent I/O requests queued in the bad I/O path's dispatch queue eventually fail, the corresponding failure message returned from the low level disk driver to the RDAC layer is simply discarded by the RDAC layer. The corresponding entry in the pending I/O queue may then be removed).


Regarding dependent claims 14 and 20; the instant claims recite substantially same limitations as the above rejected claim 7 and are therefore rejected under the same prior-art teachings.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Danilov et al. [US 20190386683 A1] discloses the disaster recovery with consolidated erasure coding in geographically distributed setups.
Blaner et al. [US 20170371789 A1] discloses the techniques for maintaining consistency between address translations in a data processing system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/SOHEILA (Gina) DAVANLOU/Examiner, Art Unit 2153